Citation Nr: 0630692	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, to include as residuals of back and hip injuries.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from June 11, 2002; and as 70 percent disabling from December 
21, 2005.

3.  Entitlement to an increased evaluation for prurigo 
nodularis with a history of eczema, currently evaluated as 
10 percent disabling.

4.  Entitlement to an earlier effective date for the award of 
a total rating for compensation based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1971.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, WA.  

In March 2005, the Board remanded the case on the issues of 
whether new and material evidence had been submitted to 
reopen the veteran's claim for entitlement to service 
connection for migraine headaches; entitlement to service 
connection for multiple joint arthritis; an increased 
evaluation for PTSD, then rated as 50 percent disabling from 
June 2002; and an increased evaluation for the veteran's skin 
disorder, rated as 10 percent disabling.

As part of the remand request, the veteran was to be asked 
which issues he was continuing to appeal.  He responded 
affirmatively to the issues of increased compensation for his 
PTSD and skin disorder; and included both service connection 
for multiple joint arthritis and another issue which he 
described as "entitlement to service connection for head, 
back, hip injury and pain".  On review of this statement and 
the remainder of the claims file, the Board concludes that 
the "head" aspect of that issue has been resolved in the 
grant of service connection for headaches; and the "back and 
hip injury" segment of that issue is considered within that 
shown as issue # 1 on the front page of this decision.

In a subsequent rating action, the RO assigned a 70 percent 
rating for the PTSD from December 21, 2005; however, since 
this is not the maximum schedularly available nor the 
effective date from which the original appeal was taken (June 
11, 2002), the issue remains on appeal on both counts.  See 
AB v. Brown, 6 Vet. App. 35 (1993). 

The RO also granted service connection for migraine headaches 
(claimed, in part, as residuals of in-service head injury); 
that issue is no longer part of the current appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  

The issue of entitlement to an earlier effective date for a 
total rating for compensation based upon individual 
unemployability due to service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issues is now of record.  

2.  The veteran demonstrated a history of some orthopedic 
complaints at entrance into service for which pathology did 
not increase or change in service; and any additional acute 
orthopedic complaints in service were self-limiting, resolved 
without residuals in service, and have not demonstrated 
chronic residuals since service.

3.  Evidence of record and medical expert opinion does not 
associate any current orthopedic complaints including 
multiple joint arthritis with anything of service origin to 
include any injury to the hip or back.

4.  Evidence of record reflects that since June 11, 2002, the 
veteran's PTSD alone has resulted in total occupational and 
social impairment.

5.  The evidence of record reflects that prior to June 11, 
2002, the veteran's PTSD resulted in 

6.  Skin lesions, both active with purulence and scarring 
from earlier lesions involve at least 20 percent or more of 
the entire body including exposed areas on his head, arms, 
etc., and multiple systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required on an ongoing 
basis, to include for a total duration of 6 weeks or more 
during the past 12 month period.


CONCLUSIONS OF LAW

1.  Multiple joint arthritis including residuals of back and 
hip injuries, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2.  The criteria for an increased schedular rating of 
70 percent prior to June 11, 2002 and 100 percent for PTSD as 
of June 11, 2002 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for an increased rating of 30 percent for a 
purulent dermatological disorder are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.301, 3.321, 3.655, and Part 4, 
Codes 7804, 7806, 7813 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in an April 2005 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection and increase 
evaluations, but that he must provide enough information so 
that VA could request any relevant records.  It told him that 
it was responsible for obtaining any evidence held by a 
government agency.  The veteran was informed of the types of 
evidence needed in a claim for service connection and a claim 
for increase.  VA also informed the veteran to submit any 
evidence in his possession that pertained to the claims.  
Thus, the April 2005 letter therefore provided the notice of 
all four elements that were discussed above.

As noted above, the VCAA letter was issued after the initial 
determination of the claim on appeal; however, any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  First, it must be noted that the claims were filed in 
1998, which is prior to the passage of the VCAA, and 
therefore it was impossible for a letter to be sent to the 
veteran prior to initial consideration of the claims.  The 
veteran has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given.  The claims were 
subsequently readjudicated by the RO in February 2006, when 
it issued a rating decision as to the claim for increase for 
PTSD and when it issued a supplemental statement of the case 
as to the other two claims.  For these reasons, the veteran 
has not been prejudiced by the timing of a fully-compliant 
VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing all of these elements has not been sent to 
the veteran; however, the veteran has not been prejudiced by 
such.  As to the claim for service connection, the Board has 
concluded that the preponderance of the evidence is against 
the claim, and thus any questions as to the appropriate 
effective date and evaluation to be assigned have therefore 
been rendered moot.  As to the claims for increase, they are 
not claims for service connection, and holding in 
Dingess/Hartman would not apply.  

VA has obtained VA medical records and medical records from 
the Social Security Administration.  It has also provided the 
veteran with examinations in connection with the claims.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Service Connection
Multiple Joint Arthritis
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for certain chronic diseases, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304. Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(d) 
(2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his or her in- service activity and the 
deterioration of his or her pre-service disability.  Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2006).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he or 
she was symptom-free when he or she enlisted.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Extensive service and post-service clinical records are now 
in the file.

In summary, on an entrance examination in April 1968, the 
veteran checked that he had a history of painful, swollen 
joints.  On inquiry, he said that this related to bruised 
shins.  On another examination in November 1968, the veteran 
did not check that he had such a history of current 
orthopedic complaints.  However, in September 1971, he gave a 
history that included "yes" to whether he had had joint 
problems in the past.  In service, on a single occasion, he 
had a right knee problem for which he received heat and an 
Ace wrap after which there were no noted residuals.

In service, he was in an auto accident at which time he was 
said to have hit his head.  There were neither complaints nor 
findings during that time of joint injury or residuals of any 
such injury or other orthopedic complaints.

Post-service clinical records from a private physician, Dr. 
F, dated in 1990, refer to care since May 1977 for various 
orthopedic complaints including relating to his shoulder 
following an auto accident.  He was also seen at a private 
hospital for that care, some records from which are in the 
file as well.  In 1979, he had no pain in wrists or elbow on 
palpation.  In October 1978, the veteran complained of back 
and shoulder pain.  In the following month, he had right 
shoulder pain which was diagnosed as tenosynovitis.

Subsequent VA clinical records refer to care since June 2001 
for degenerative arthritis involving the knees as well as 
right medial epicondylitis and right subacromial bursitis.  
In March 2003, he reported having a history of prior left hip 
pain.  He had left sciatica in April 2003, and was later seen 
for left hip and leg pain.  In August 2003, he had back pain.  
In November 2003, the veteran reported having been in a 
motorcycle accident.  In May 2005, he had bilateral knee 
pain.  The following month, he said that he had fallen in the 
bathtub and developed left hip pain, thought to be due to 
muscle strain.  In July 2005, he had left hip pain and left 
sciatica.  In September 2005, he reported that his left ankle 
had given out and had caused him to fall.  On other 
notations, he reported that a private physician had said that 
his hip pain was probably due to his back. 

Pursuant to the Board's remand in March 2005, a comprehensive 
VA orthopedic evaluation was undertaken in December 2005 to 
access his current problems and to include a review of all of 
his extensive clinical records.  The records were cited in 
detail.  The veteran recalled having "hit the ground" in 
Vietnam at which time he said he thought he might have hurt 
his knees and shoulder(s) but did not remember any particular 
injury.  He said his primary shoulder problems had started in 
the 1970's.  He now had problems with both elbows but did not 
recall any particular trauma to either other than the general 
"falling to the ground" while in Vietnam.  He said that the 
right elbow had been a problem since 1969, and the left elbow 
had been a problem since the mid-1970's.

The veteran said that he thought his wrist problems had 
started when he was in basic training, but he did not recall 
any specific injury to either wrist at that time.  He said 
that he could no longer do things like walking the dog who 
pulled on a leash and hurt his wrist, weight lifting or motor 
rebuilding or ride his motorcycle because the throttle hurt 
his wrist.  

The report of the VA orthopedic examiner is lengthy and 
cites, in detail, his current findings.  The examiner opined 
that the veteran had significant tendinitis and bursitis of 
the right shoulder; minimal spurring of the right 
glenohumeral joint; mild to moderate tendinitis of the left 
shoulder; mild spurring of the radial head laterally, both 
elbows; bilateral medial and lateral epicondylitis of both 
elbows; degenerative joint disease of both elbows, right 
worse than the left; slight degenerative changes of the right 
first carpometacarpal joint of the wrist; old healed fracture 
of the left 4th metacarpal of the left wrist; patellar 
tendonitis, bilaterally, left worse than right; bilateral 
medial tendinitis of both knees; lateral tendonitis of the 
right knee; degenerative changes involving primarily the 
medial joint compartments of both knees; chronic intermittent 
left ankle sprains; and tendonitis of the left ankle.

The examiner concluded, in pertinent part, that:

(t)his is a remand to determine 
entitlement to service connection for 
arthritis of multiple joints.  The 
multiple joint x-rays did not demonstrate 
a significant amount of arthritis in any 
of the joints.

In my opinion I believe it is less likely 
than not that his current "arthritic" 
conditions can be traced back to his 
service time.  Specifically looking at 
the (claims)-file there are no specific 
injuries documented involving any of the 
joints other than a brief mention of the 
right knee, which was treated with heat 
and an Ace wrap with no other follow up 
or complaints documented.

In reviewing the x-rays there is minimal 
to no degenerative joint disease in any 
of the joints.  If he had had significant 
trauma in these joints in the past, I 
would have expected some type of 
arthritic changes by now.

I believe most of his joint pains are 
related to bursal as well as tendon 
inflammation.  It is as likely as not 
that this was induced by his prior work, 
which was that of a mechanic.

I cannot really find a nexus connecting 
his current joint complaints to his time 
in the service.  I think he has just used 
his joints significantly in his general 
job and life.  He also led a very active 
physical life including, from his 
history, snowmobiling, jet skiing, hiking 
and those types of activities.  He is not 
able to use nonsteroidal drugs that much 
because of gastric problems so probably 
feels the effects of the inflammatory 
processes much more so than a person who 
is able to mask some of those symptoms 
with the use of NSAIDS.  (emphasis 
added). 
 
In assessing the veteran's complaints with regard to various 
joints, we note that he may well have had the usual bumps and 
bruises in service including when "falling to the ground".  
During that time, he may well have hit his back or hip or 
some other joint, but there is nothing in service records nor 
to otherwise confirm that he experienced any real trauma to 
the joints in or as a result of service, nor that he had any 
residuals of such trauma in or since service.

Noteworthy is that he also had a history of joint problems 
prior to service.  

So whether considering pre-existing problems or acute, mild 
in-service complaints, in neither instance was there any 
injury or residual of significance associated therewith shown 
in service.  

More importantly, there was no deterioration in his pre-
existing complaints in or as a result of service; and medical 
opinion has concluded that there is no basis for associating 
any currently orthopedic complaints including multiple joint 
arthritis with anything of service origin.  

The Board is constrained from unilaterally contradicting 
medical expert opinion in this case, which is in fact based 
on a comprehensive review of both the historical record and 
current clinical data.  A doubt is not raised in that regard. 

Increased Evaluations
General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(a) (2006); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995). 

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

PTSD
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002, 2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2002, 2005), 
which addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 
100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 
10 percent disabling

Factual Background and Analysis

Extensive clinical records and evaluations are in the file 
for comparative purposes.  The veteran filed his claim for 
increase in October 1998.

On VA psychiatric evaluation in January 1999, the veteran 
reported he had nightmares two to three times a week and 
would awaken with "the shakes."  He described the dreams as 
being combat situations.  He also described frequent 
flashbacks and having a "short fuse," where he would 
demonstrate immediate anger at the slightest provocation.  
The veteran reported he would not go out of his house except 
when necessary and engaged in extremely limited range of 
activities.  He stated he could not stand people.  The 
veteran reported his girlfriend had gone out with another man 
and he tracked them down.  While he did not have a physical 
fight with either of them, he severely damaged his own car in 
a fit of rage.  The examiner noted the veteran was disheveled 
and that his clothes were unkempt and soiled.  His speech was 
normal in rate, rhythm and content, but was monotonous in 
tone.  He had a bland affect throughout the interview.  
Memory was intact.  The examiner commented that while he 
believed the veteran had some traumatic effect based on his 
military experience, he felt it seemed secondary compared to 
the veteran's life, which involved never making a 
satisfactory adjustment to life and that his anger got him 
into trouble even before the military.  He diagnosed post-
traumatic stress disorder and stated it was mild.  He entered 
a Global Assessment of Functioning (GAF) score of 55.  

A November 1999 private psychiatric evaluation shows the 
veteran reported having no psychiatric hospitalizations and 
very little treatment because the veteran refused to 
participate in groups.  The veteran described being depressed 
all the time and having frequent suicidal thoughts.  He 
described putting a gun to his head and pulling the trigger, 
but the gun not going off.  The examiner stated that the 
veteran was alert and had an excellent memory.  He had no 
bizarre or unusual ideas.  He concluded that the veteran's 
history was characteristic of PTSD.  He also stated the 
veteran had significant depression.  The examiner noted that 
the symptoms most disabling to the veteran were his anger and 
his social isolation.  

On VA psychiatric evaluation in 2002, the veteran was noted 
to have a decade-long diagnosis of PTSD, with which the 
examiner agreed.  He was described as currently sober, and it 
was felt that his PTSD had come into greater focus as he had 
become sober, was out of trouble with the law and was in a 
fairly stable routine.  The examiner described the veteran as 
"profoundly avoidant", and noted that he had hyperarousal 
symptoms and continued to be plagued by re-experiencing 
symptoms.  His ambitions were fairly modest; he seemed to 
want to be left alone and to cope with his symptoms on a day 
by day basis.  A GAF of 50 was assessed.  It was felt that he 
also might have some elements of a personality disorder, as 
previously diagnosed and reflected in some antisocial acts in 
the past; but the examiner did not detect the absolute 
absence of anxiety that tended to characterize the antisocial 
personality.  He thus concluded that that diagnosis could not 
currently be justified.  The veteran periodically got out of 
the house to do chores, and would shop for groceries, but was 
always accompanied by a friend during those times away from 
home.

The examiner opined that 

[G]iven his vigilance, hyperarousal, 
irritability and lack of tolerance for 
social contact and for his own emotions, 
I cannot imagine any job in which he 
could be successfully employed."  

(Emphasis added.)

Subsequent clinical records show recurrent PTSD, anxiety and 
dysthymia diagnoses, and ongoing treatment for psychiatric 
symptoms.  The veteran takes numerous medications including 
for control of his mental health problems.

A statement is of record from his "significant other", JC, 
relating to his current symptoms, and the fact that he was no 
longer able to work, his nervousness, shakiness, upsets, 
crying, etc.  

On a special VA psychiatric evaluation undertaken in December 
2005, the examiner reviewed all of the clinical data.  It was 
noted that the veteran had a history of alcohol abuse from 
ages 18-42 but had been sober for some time.  He had a prior 
history of marijuana use but had not used this for at least a 
decade.  He had been married and divorced four times with no 
marriage lasting more than a few years.  It was noted that he 
had been widowed the prior year and was currently living with 
a woman in a trailer.  Prior to his wife's death, they had 
been having problems and a divorce had been addressed before 
she was diagnosed with cancer.  He had worked in many jobs 
over the years, and had been fired for attitude problems.  He 
had not worked since the 2002 VA examination.

The examiner noted that the veteran had become even more 
reclusive since 2002; he mostly watched television and 
occasionally tinkered with his motorcycle.  He slept 
restlessly, getting only 3-4 hours sleep a night; he ate one 
meal a day and showered every other day.  Little interested 
him; he had insomnia and was much more irritable than before.  
He was said to be a powder keg if he forgot his medications.  
He continued to be hypervigilant, and had been physically 
involved in one or more altercations.  He was emotionally 
withdrawn and distrustful of others.  He had become more 
reclusive and still had nightmares, although this was about 
the only symptom that might have gotten better.  He 
occasionally would visit another Vietnam veteran who lived in 
his trailer court, and then only when he was by himself.  The 
examiner felt that his deterioration might in part be due to 
his recent significant losses to include his wife and mother.  
A GAF of 45 was assessed.  

The examiner opined that he was "not capable of working.  
His hypervigilance, hyperarousal, irritability and lack of 
tolerance of social contact would seriously impair his 
ability to perform any conceivable job."  (Emphasis added).

Considered in the aggregate, the Board concludes that since 
June 2002, the veteran's psychiatric disablement has been so 
unabating and serious that it has alone rendered him unable 
to work.  Accordingly, with resolution of all doubt in his 
favor, a 100 percent schedular rating is assigned for PTSD 
from June 2002.  

Prior to June 2002, however, the evidence supports no more 
than a 70 percent evaluation for PTSD.  Prior to that time, 
the veteran was described as having suicidal thoughts 
regularly and even attempting suicide at least one time, when 
he put a gun to his head and pulled the trigger.  He was 
described as having anger problems and being socially 
isolated.  This is evidence of impaired impulse control and 
the inability to establish and maintain effective 
relationships.  The Board finds that the evidence prior to 
June 2002 establishes that the veteran meets the criteria for 
a 70 percent evaluation.  We note that in the January 1999 
examination report, the examiner stated he felt the veteran's 
PTSD was mild, which would not support a finding that it was 
70 percent disabling.  However, in reviewing the specific 
findings in the report and those in the November 1999 
examination report, the Board has resolved all reasonable 
doubt in favor of the veteran.

Prior to June 2002, the preponderance of the evidence is 
against a finding that PTSD caused the veteran total 
occupational impairment.  Neither professional who 
interviewed him indicated such, and neither reported symptoms 
that would be severe enough to equate to the level of 
severity for a 100 percent evaluation.  At the January 1999 
examination, the veteran reported he became unable to work 
due to an automobile accident.  The veteran himself did not 
attribute his inability to work to the service-connected 
disability.  For these reasons, the Board finds that a 
70 percent evaluation for PTSD is warranted prior to June 11, 
2002.



Dermatological Disorder
Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 
20 percent rating; and area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's dermatology disability can be evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including dermatophytosis.  Under both the old or 
new rating criteria, a number of skin disorders and 
specifically dermatophytosis (fungal infection, including of 
the toenails or other areas) may be rated by comparison to, 
and utilizing the criteria for, eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002 and 2005).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 
0 percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  

A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  

A 30 percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

Factual Background and Analysis

Extensive clinical reports and evaluations are in the file 
for comparative purposes.  The veteran has used numerous 
topical and oral medications for his dermatological problems 
over the years.  The symptoms have been seemingly consistent 
over the recent past although he has increasing periods of 
extended exacerbations.  Clinical records from August 2004 
reflected a rash on the legs, upper arms, and chest with 
pruritus and red abraded nodules on the arms and anterior 
chest.  

A clinical notation in November 2004 showed increased 
problems with the skin when he was sweating.

In April 2005, a clinical notation indicated that he had no 
change in the rash, still described as having papules with 
pruritus and excoriation.  Creams were working, however.  

On a clinical notation in September 2005, it was noted that 
he had lesions on the arms, spreading to the back and head 
and that there was no seeming control or response to 
treatments.

On VA examination in 2005, the veteran said that the skin 
problems were chronically intermittent.  He would have times 
when the disease was without evidence for about a week or two 
and then he would have flare-ups.  He had some numb areas 
where he had had prior skin eruptions.  He said the problem 
now affected the top of the back of his head, multiple areas 
of the arms, legs and back, chest and abdomen.  While in the 
past it had not been a yearlong problem, it had now become a 
problem all of the time, every month of the year.  He had 
used 8 different creams.  His clothing and bedding tended to 
be stained by the various medications.

The pruritus itself tended to be mild and not as bothersome 
as in the past.  He had pain when the vesicles were broken 
and the liquid would get onto his skin.  The lesions 
typically started out as small red bumps.  With scratching, 
fluid would come out, then a hole would develop; after using 
medications, the concentrically enlarging red area would 
eventually dry out gradually.  Sometimes the lesions took 3-4 
months to clear up from a given episode.

The examiner used a plotting chart to identify the scarring 
areas and active lesions, including pigmentation changes due 
to earlier lesions.  Chronic prurigo nodularis was diagnosed.  
Photos of the various areas are in the file.

In equitably assessing the veteran's dermatological problems, 
it is noted that he has had a long-standing problem which no 
longer clears up for any significant period of time.  The 
Board notes that his current symptoms involve both active 
lesions and scarring and residuals from prior episodes.  
While he has had some relief in the past from topical 
medications, these no longer work very well.  Under the most 
persistent of periods of symptomatology, he has constant 
exudation or itching, and extensive lesions.  He has episodes 
that last 3-4 months at a time and now involve a significant 
portion of his body.  

While the evidence is not unequivocal, the Board finds that 
more often than not, at least 20 percent or more of the 
entire body including exposed areas on his head, arms, etc., 
are affected.  More particularly, multiple systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required on an ongoing basis, to include for a total duration 
of 6 weeks or more during the past 12 month period.  
Accordingly, with resolution of doubt in his favor, a 
30 percent rating is warranted under Code 7806.

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture 
with regard to his PTSD (other than as contemplated under the 
Code) and skin disorder, is not so exceptional or unusual as 
to warrant an evaluation on an extraschedular basis.  

Other than contemplated in the schedular provisions cited 
above, it has not been shown that the veteran's PTSD or skin 
disabilities, alone, have resulted in frequent 
hospitalizations.  

A schedular 100 percent rating has now been assigned for the 
PTSD; and in an event, a TDIU had already been assigned by 
the RO to reflect his overall aggregate occupational 
impairment due to all service-connected disabilities.  

Thus, the Board is therefore not required to refer this 
matter with regard to PTSD and skin disorders to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for multiple joint arthritis, to include 
as residuals of back and hip injuries, is denied.

An increased evaluation of 70 percent prior to June 11, 2002 
and 100 percent for PTSD as of June 11, 2002, is allowed, 
subject to the pertinent regulatory criteria relating to the 
payment of monetary awards.

An increased evaluation of 30 percent for dermatological 
disorder characterized as prurigo nodularis with a history of 
eczema, is allowed, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.


REMAND

In a February 2006 rating decision, the RO awarded a total 
rating for compensation based upon individual 
unemployability, effective December 21, 2005.  That same 
month, the veteran submitted a notice of disagreement as to 
the effective date assigned.  While the Board has awarded the 
veteran an effective date of June 11, 2002, for a 100 percent 
evaluation for post-traumatic stress disorder, the veteran 
had submitted the claim for a total rating for compensation 
based upon individual unemployability in November 1999.  
Therefore, entitlement to a total rating for compensation 
based upon individual unemployability prior to June 11, 2002, 
is still pending.  A statement of the case has not been 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2006). 
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case as to the claim of entitlement 
to an earlier effective date for a total 
rating for compensation based upon 
individual unemployability.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim. 

Thereafter, if an appeal has been perfected, it should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


